FILE COPY

SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                     JANET WILLIAMS
EVELYN KEYES                                                                        CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                      Court of Appeals                             PHONE: 713-274-2700
                                                                                   FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                       First District                               www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066

                                             March 4, 2015

 Clair Audrey Wolf
 #01836668 TDCJ
 Wallace Pack Unit
 2400 Wallace Pack Road
 Navasota, TX 77868

   RE:     Court of Appeals Number: 01-11-00806-CR thru 01-11-00814-CR
           Trial Court Case Number: 1271120 thru 1271128

   Style: Clair Audrey Wolf v. The State of Texas

            This is to acknowledge your communication received February 18, 2015. Our Court does
   not provide free copies of any documents without prepayment of costs and postage. The fees
   associated with obtaining copies of court records are as follows: ten cents ($0.10) per page for
   the first 50 pages, and 50 cents ($0.50) per page thereafter. Certified copies including certificate
   and seal certification are one dollar ($1.00) per page with a five dollar ($5.00) minimum. Audio
   disks of oral argument are $25.00 each.

           The costs for your request are as follows:

           Reporter’s records: 1411 pgs., (1361 x .50) 680.50 + (50 x .10) 5 = $685.50
           Clerk’s records: 648 pgs. $324.00
           Briefs: 34 pgs., $17.00
           Shipping fee: $11.08
           Total cost: $1,037.58


           Please make the cashier’s check or money order payable to Court of Appeals, First
   District of Texas.

                                                        Sincerely,




                                                        Christopher A. Prine, Clerk of the Court

                                                        By Jesse Rodriguez, Deputy Clerk IV